                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                                 Case No. 20-cr-88-pp
      v.

JORGE BARRAGAN,

            Defendant.
______________________________________________________________________________

   ORDER GRANTING DEFENDANT’S MOTION TO REOPEN DETENTION
  (DKT. NO. 131) AND DENYING DEFENDANT’S REQUEST FOR RELEASE
                      PENDING TRIAL (DKT. NO. 131)
______________________________________________________________________________

      On June 16, 2020, the grand jury indicted the defendant and fifteen

others, alleging that between May 1, 2019 and June 16, 2020, they

participated in a year-long conspiracy to distribute 100 grams or more of

heroin, 500 grams or more of cocaine, twenty-eight grams or more of crack and

fifty grams or more of methamphetamine. Dkt. No. 1. Under 18 U.S.C.

§3142(e)(3)(A), the charged offense gave rise to a rebuttable presumption that

there was no condition of or combination of conditions that would reasonably

assure the defendant’s appearance as required and the safety of the

community. Two days later, the defendant made his initial appearance before

Magistrate Judge Stephen C. Dries; the government requested a three-day hold

and Judge Dries scheduled a detention hearing for June 23, 2020 at 11:00

a.m. Dkt. No. 19 at 2.




                                       1

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 1 of 25 Document 134
      Pretrial services prepared a bond study for Judge Dries. Dkt. No. 44. The

report reflects that the defendant has a criminal history dating back to 1994,

when he was adjudicated delinquent for battery. Id. at 4. He had another

adjudication in 1995 (possession of a dangerous weapon by a child), and adult

convictions for battery and bail jumping (misdemeanor), battery to a police

officer (felony), felon in possession of a firearm (federal felony) and conspiracy

to possess with intent to distribute and to distribute cocaine and cocaine base

(federal felony). Id. at 4-6. The federal felony convictions occurred in 2001 and

2005; the defendant started his term of supervised release in the 2005 felony

on October 26, 2017, so he was on supervised release at the time of the offense

charged in the indictment. Id. at 5-6. The report also indicated that in relation

to his 1998 conviction for battery to a police officer, the defendant’s probation

was revoked because he had absconded for approximately two years, then been

arrested on new charges. Id. at 5. The report indicated that the defendant lived

by himself, and that he had been working full-time for the past two years at a

roofing company. Id. at 1-2.

      At the detention hearing, the government advised Judge Dries that the

defendant faced a mandatory minimum sentence of five years if convicted and

argued that he had an extensive criminal record and was on supervised release

for a similar federal offense at the time of his alleged involvement in the current

offense. Dkt. No. 66. The government told Judge Dries that the evidence was

strong; it explained that the case arose from a wiretap. The government told the

court that packaging materials and baggies testing positive for cocaine were


                                         2

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 2 of 25 Document 134
found in the defendant’s residence, as well as marijuana, a pistol and $60,000

in cash (which the defendant and his girlfriend asserted was not theirs). Id. The

defendant responded that he owned his own home, was a member of his local

union and had been working for two years. Id. He said that he had family in

the area—a mother, a sister and a granddaughter. Id. He asked for release on

GPS monitoring so he could continue working, arguing that the case was likely

to take a long time. Id. Judge Dries found that despite the defendant’s

community ties, he had not overcome the presumption of detention. Id.

      On September 24, 2020, the defendant filed a motion asking Judge Dries

to reconsider his order of detention. Dkt. No. 120. The defendant argued that in

his prior orders, Judge Dries had not explained how the defendant had failed to

satisfy the standard under 18 U.S.C. §3143(a)(1). Id. at 1. The defendant first

argued that he is not a danger to the community. Id. at 2. He asserted that the

strength of the government’s evidence against him is not strong. Id. at 3. He

indicated that the wiretap that was placed on his cell phone shows that he was

in communication with Juan Gonzalez, but argued that there are no

conversations showing that he ever supplied Gonzalez or anyone else with

heroin, methamphetamines or cocaine. Id. He pointed to the affidavit in

support of the application for the wiretap, in which the government said that

the defendant got his drugs from UM1-278 and supplied them to Gonzalez. Id.

The defendant asserted that the only information the government provided to

substantiate this claim was the statement that on occasion, the defendant and

Gonzalez would to go see UM1-278 for resupply together, and other times they


                                        3

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 3 of 25 Document 134
would go alone. Id. The defendant asserted that the government had not

provided proof of these “occasions,” other than some texts in which the

defendant and Gonzalez talked about going to the “store” together. Id. The

defendant says the audio and video evidence indicate that Gonzalez repeatedly

talked about his supplier being from out of town, while the defendant always

has lived in Milwaukee. Id. He asserted that the government had provided no

evidence that he had traveled out of town. Id.

      The defendant asserted that the gun found at his residence was not his—

he says his girlfriend, Arelia, owned it and that he did not know it existed or

that she owned it. Id. at 4. He asserts that Arelia bought it legally and that she

had attested to the fact that she was the sole owner. Id. She also had attested

that the defendant did not know about her ownership of the gun. Id.

      As for his criminal history, the defendant argued that he had not had

any drug or gun charges lodged against him in fifteen years. Id. He pointed out

that his most recent conviction was from March of 2005, and argued that all of

his convictions were from his youth and young adulthood; he now is forty years

old. Id. He stated that he had been submitting random drug tests since 2017,

all of which had been negative, and that he had been making serious efforts to

change his life for the better. Id. at 4-5.

      The defendant argued that while he openly admitted that he had been a

member of the Latin Kings for several years, he was no longer a member. Id. at

5. He said that while he had known Juan Gonzalez for years, their relationship

was not about drugs. Id. The defendant contended that the government hung


                                              4

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 4 of 25 Document 134
its hat on one conversation, in which he and Gonzalez discussed some “legal

papers” and referenced some statements in the papers to the defendant as

being a Latin Kings member; the defendant asserted that there was nothing in

the conversation to confirm that he was currently a member of the gang. Id.

      The government had argued that the defendant participated in the

conspiracy charged in the indictment while on supervised release for his prior

federal offense. The defendant responded that while on release, he had been

volunteering with an organization called Team Havoc, which offers “support

and rehabilitation to Milwaukee community members who are prone to gang

involvement and other unfortunate circumstances due to poor socioeconomic

factors.” Id. A leader of Team Havoc had written a letter to the court, which the

defendant quoted in the motion to reconsider; Rafael Mercado described the

work the defendant had been doing with the organization, speaking to others of

his experiences and mistakes to help them avoid the same pitfalls. Id. at 5-6.

Mr. Mercado also spoke highly of the defendant’s work ethic and his generosity

in volunteering his time. Id. at 6.

      The defendant described his steady employment with FJA Christiansen

Roofing, working full time for the company for the past two years. Id. He

attached a letter from his employer, which expressed the hope that the

defendant could come back to work. Id. The defendant also listed his prior jobs

working for Amazon, Gear Wash and Herbalife. Id.

      Next the defendant argued that he was not a flight risk. Id. at 7. He

emphasized that he had lived on the south side of Milwaukee all his life, had


                                        5

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 5 of 25 Document 134
significant ties to the city, owned a home and had a job here. Id. He stated that

he had three adult children in Wisconsin (two in Milwaukee) with whom he was

close, and a new granddaughter. Id. He stated that he was in a committed

relationship with Arelia Bautista (who claims ownership of the gun found in his

residence), who also lives in Milwaukee, and that his mother and a sister live in

the area. Id. He also indicated that he had never traveled internationally. Id.

      At the end of the motion, the defendant emphasized that it could be

years before his trial took place. Id. at 8. He stated that if released, he could

live with his cousin or Ms. Bautista and could go back to work at FJA

Christiansen. Id. He said that any concerns about releasing him could be

alleviated by location monitoring. Id.

      The government responded that the motion to reconsider did not identify

any information that was not known to the defendant at the time of the original

detention hearing. Dkt. No. 124 at 2. The government perceived that the

defendant believed drug trafficking was a non-violent crime; the government

responded that drug trafficking endangers the community and carries a

presumption of detention. Id.

      In describing the facts of the case, the government alleged that since

early 2019, the defendant and others charged in the conspiracy distributed

resale, distribution and user quantities of heroin, cocaine, crack and

methamphetamine to customers through street-level dealers. Id. The

government noted that one of the phones subject to the wiretap was the

defendant’s cell phone. Id. at 3. It also noted that the conspiracy involved


                                         6

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 6 of 25 Document 134
numerous controlled buys and physical surveillance of the defendant and

others. Id. The government asserted that the conspiracy charged carried a

mandatory minimum term of five years, but that because the defendant has a

prior federal felony drug conviction, he faces a mandatory minimum sentence

of ten years. Id.

      The government noted that the motion to reconsider made no mention of

the drug packaging materials and $60,000 in U.S. currency found in the

defendant’s house, which neither he nor Ms. Bautista claimed ownership of. Id.

at 3-4. The government pointed out that the defense had not responded to the

defendant’s prior bond violations or the fact that at the time of the offense

alleged in the indictment, the defendant was on supervision for essentially the

same offense—participation in a drug conspiracy. Id. at 4.

      The government told the court that while it never purchased drugs

directly from the defendant, it did purchase heroin, crack and

methamphetamines from co-conspirators; on several occasions, those

controlled buys “followed intercepted phone calls to [the defendant] where

Gonzaelz and [the defendant] discuss meeting with their supplier of controlled

substances and arranging for the purchase of controlled substances.” Id. at 7.

The government went on to explain that

      [t]he coconspirator called [the defendant] to obtain the drugs before
      they delivered the controlled substances to confidential informants
      and undercover agents. Agents conducted surveillance of [the
      defendant] meeting with coconspirators before controlled deliveries.
      The intercepted phone calls though usually in code, made it clear
      that [the defendant] was supplying the drugs to others. During one
      call from a suspected supplier who asked [the defendant] if he was
      “good,” [the defendant] indicated that he was and that he “broke it
                                         7

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 7 of 25 Document 134
      down” a common practice amongst traffickers where larger
      quantities of drugs are broken down into smaller retain quantities.
      [The defendant] also communicated with a nephew who would call
      and indicate that he was looking for “one or two” and in subsequent
      calls the nephew would indicate that he needed to meet [the
      defendant] as he had “three or four stacks” to give [the defendant].
      Urban Dictionary defines “stacks” as a term for money usually
      meaning $1,000. The defendant is correct there are no intercepted
      calls where the parties clearly state they are selling cocaine and
      heroin but the pattern of calls and coded words are not difficult to
      decipher. Add the calls to physical surveillance, evidence and the
      large amount of money seized from the defendant’s bedroom and the
      inference is not difficult to connect the conduct to drug trafficking.

Id. at 7-8.

      As to the defendant’s argument that the firearm recovered in his home

was Ms. Bautista’s and he had no knowledge of it, the government responded

that when it was seized, the firearm was in a cardboard gun case that clearly

identified what was inside it, and that the Wisconsin State Crime Laboratory

recently had recovered one of the defendant’s fingerprints from the case. Id. at

8. The government indicated that it has submitted the gun for DNA testing. Id.

      The government asserted that the defendant had a “history of being

untruthful and violating conditions of bond and supervision.” Id. It explained

that during his interview with pretrial services for the bond study, and while on

supervised release in the 2005 case, the defendant reported living at 2455

South 66th Street. Id. The government stated that surveillance and a GPS

vehicle tracker had showed that the defendant was living and sleeping at “his

girlfriend’s residence”—presumably Ms. Bautista’s residence—on South 65th

Street, “coincidentally” the address where he was arrested in the early morning

hours on June 18, 2020. Id. The defendant told the pretrial services officer that


                                        8

     Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 8 of 25 Document 134
he had only $1,200 in a checking account and $5,000 in stocks; the

government contrasted this with the $60,000 found in the residence at the time

of the defendant’s arrest which neither the defendant nor Ms. Bautista claimed.

Id.

       The government walked through the defendant’s criminal history,

pointing out the number of times he’d been charged with bail jumping and had

his probation revoked, culminating with his arrest in this case on allegations of

offenses committed while on federal supervision. Id. at 9. The government

pointed out that while it is true that the defendant has not been charged with

gun or drug crimes since 2005, he was in prison for over twelve of those fifteen

years. Id.

       The government also asserted that the defendant posed a risk of flight.

Id. at 12. It noted that he faces at least ten years in prison if convicted,

providing him with an incentive to flee. Id. It inferred that he had the ability to

generate significant sums of money as demonstrated by the $60,000 recovered

in his home. Id. It argued that as a Latin King, the defendant would have

access to Latin King members in other cities. Id. The prosecutor personally

pointed to his own prosecution of the defendant’s brother in 2005, asserting

that the brother had fled to Mexico and that a warrant remained outstanding.

Id. The government asserted that the defendant had no strong ties to

Milwaukee other than his family. Id.

       Judge Dries denied the motion to reconsider. Dkt. No. 125. He found

that the fact that the defendants alleged spoke in code—“e.g., ‘store’=drug


                                          9

      Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 9 of 25 Document 134
supplier, ‘paint’=cocaine, or sometimes heroin)” did not make the evidence

weaker, pointing out that a jury might find the use of coded language

circumstantial evidence of illicit activity. Id. at 2. He concluded that, combined

with the unexplained $60,000, the evidence was strong. Id. Given the

government’s revelation that the defendant’s fingerprint had been found on the

gun case, Judge Dries gave little weight to Ms. Bautista’s affidavit that the

defendant did not know about the gun. Id. at 3. He did not find compelling the

defendant’s argument that he had not accrued any new gun or drug charges in

fifteen years, given that the “vast majority” of those years the defendant was in

prison on drug charges. Id. And again, Judge Dries found significant the fact

that the defendant was on federal supervision at the time he allegedly

committed the offenses that gave rise to this indictment. Id. Judge Dries

concluded, “although some factors support release—as they do in almost every

case—the presumption of detention, the nature of the offense, the strength of

the evidence, and the fact that the alleged offense was committed while on

supervised release all weigh heavily in favor of detention.” Id. at 4.

      A month later, the defendant filed this motion, titled “Motion for De Novo

Detention Hearing.” Dkt. No. 131. The motion states that the defendant “will

appear” before this court and will move to reopen the detention hearing under

Fed. R. Crim. P. 32.1(a)(6), 18 U.S.C. §§3143(a)(1) 1 and 2145(b) and asks that

the defendant be released pending trial. Id. at 1. While the defendant says he



1
 The court suspects the defendant meant to cite §3142; §3143 governs release
pending sentencing or appeal, not pretrial release.
                                         10

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 10 of 25 Document 134
will “appear” in court, and the title of the motion is a request for a de novo

“hearing,” the defendant concedes that the court need not hold a hearing, but

may conduct a de novo review of the record. Id. (citing United States v. Torres,

929 F.2d 291, 292 (7th Cir. 1991)).

      In response to the government’s impression that the defendant does not

believe that drug trafficking is violent crime, the defendant counters that he is

very aware that the charges against him are serious. Id. at 2. He reiterates that

the government’s evidence is “weak,” because the government “never points to

a single incident in which agents or confidential sources witnesses the sale of

or delivery of drugs.” Id. The defendant asserts that despite video and audio

evidence provided in discovery, he does not appear and “there is no footage of

[the defendant] involved in a single drug transaction.” Id. He says that the

government points only to allegedly coded telephone conversations and asserts

that the fact that they are “coded” is speculation on the part of law

enforcement. Id.

      The defendant says that Judge Dries did not point to any other evidence

beyond the coded conversations except the unexplained $60,000 and that he

did not explain how that money demonstrated that the defendant was a danger

to the community. Id. at 3. As to the government’s statement that the lab had

recovered the defendant’s fingerprint on the gun box, the defendant argues that

“[t]he mere presence of fingerprints on a firearm case does not indicate that

[the defendant] handled a firearm,” asserting that the government hasn’t




                                        11

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 11 of 25 Document 134
demonstrated that the defendant was aware of the gun inside the case or that

his prints were on the gun or that he posed a safety risk due to the gun. Id.

      Section 3145(b) of Title 18 provides that if a magistrate judge orders

someone detained, that person may file a motion “for revocation or amendment

of the order.” The district court conducts a de novo review of the evidence. See,

e.g., United States v. Cross, No. 20-cr-9, 2020 WL 1139841, at *1 (E.D. Wis.

Mar. 9, 2020). “The district court may hold a new hearing or review the record

of proceedings before the magistrate judge.” Id. (citing United States v. Torres,

929 F.2d 291, 292 (7th Cir. 1991)). Given the amount of information already in

the record, the court elects to review the proceedings before Judge Dries.

      Whether the district court conducts a new hearing or reviews the record

that was before the magistrate judge, it must it must determine under 18

U.S.C. §3142(e) whether there is any condition or combination of conditions

that will reasonably assure the appearance of the person as required and the

safety of the community. In making that determination, the court considers the

factors enumerated in §3142(g)—the nature and circumstances of the offense

charged, the weight of the evidence, the history and characteristics of the

person and the nature and seriousness of the danger to any person or the

community that would be posed by release. The defendant is entitled to the

presumption of innocence. 18 U.S.C. §3142(j). The facts the court uses to

support a finding that no conditions or combination of conditions would ensure

the community’s safety must be supported “by clear and convincing evidence.”

18 U.S.C. §3142(f).


                                        12

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 12 of 25 Document 134
      When a defendant has been charged with an offense under the

Controlled Substances Act that carries a maximum term of imprisonment of

ten years or more and the government seeks detention, there is a rebuttable

presumption that no condition or combination of conditions will reasonably

assure the appearance of the person and the safety of the community. 18

U.S.C. §3142(e)(3)(A). A defendant may rebut the presumption by meeting “a

‘burden of production’ by coming forward with some evidence that he will not

flee or endanger the community if released.” United States v. Dominguez, 783

F.2d 702, 707 (7th Cir. 1986). Once the defendant has met this burden of

production, the presumption is rebutted. Id. That doesn’t mean that the

presumption is “erased;” the presumption “remains in the case as an

evidentiary finding militating against release, to be weighed along with other

evidence relevant to factors listed in § 3142(g).” Id. “The burden of persuasion

remains with the government once the burden of production is met.” Id. (citing

United States v. Jessup, 757 F.2d 378, 381-82 (1st Cir. 1985)).

      The presumption applies here. The defendant has been charged with an

offense under the Controlled Substances Act—conspiracy to distribute

controlled substances in violation of 21 U.S.C. §§841(a)(1), 941(b)(1)(B) and

846—which carry a statutory maximum penalty of ten years or more, and the

government is seeking detention. So the defendant has the burden of coming

forward with evidence that he will not flee or endanger the community of the

court releases him.




                                        13

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 13 of 25 Document 134
      The defendant has met his burden of production with regard to risk of

flight. He told the pretrial services officer that he was born in Milwaukee and

has lived in the greater Milwaukee area his whole life. Dkt. No. 44 at 1. He

reported having a sister living in Milwaukee. Id. He reported that he has no

passport and never has traveled outside the United States. Id. He represented

to Judge Dries that he owns his own home. Dkt. No. 120-1 at 5. He has

provided the court with an August 5, 2020 letter from his employer at FJA

Christiansen roofing, Jeff Keller, indicating that the defendant worked there for

the past couple of years and was a very good worker. Dkt. No. 120-5. He has

presented proof of involvement with a community service group. Dkt. No. 120-

4. This evidence is sufficient to meet the defendant’s burden of production

rebutting the presumption that there is no condition or combination of

conditions that will assure his appearance.

      The defendant also has met his burden of production to rebut the

presumption that he is a danger to the community. As noted, he has

demonstrated that for the past two or so years he has had a stable, legal

source of income, which implies that he need not sell drugs to make a living.

The letter from the representative at Team Havoc indicates that in the writer’s

view, the defendant is not a danger. Dkt. No. 120-4. The defendant has

presented the affidavit from Arelia Bautista, indicating that the gun found in

the couple’s residence was hers. Dkt. No. 120-3. Because the defendant’s

burden of production is not a difficult one to meet, this evidence is enough to

meet it.


                                        14

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 14 of 25 Document 134
      That does not end the court’s analysis. The court still must consider the

factors in §3142(g) to determine whether there are conditions of release that

will reasonably assure the defendant’s appearance and the safety of any other

person and the community.

      §3142(g)(1)—the nature and circumstances of the offense charged

      The defendant has been charged with conspiring with fifteen named co-

defendants to distribute 100 grams or more of heroin, 500 grams or more of

cocaine, twenty-eight grams or more of crack and fifty grams or more of heroin.

Dkt. No. 1 at 1. The charge alleges that the conspiracy spanned at least a year,

from May 2019 through June 2020. Id. Section 3142(g)(1) lists, as one of the

“circumstances” that the court should consider, the question of “whether the

offense . . . involves . . . a controlled substance.” It does—it involves four

controlled substances in large amounts. While most federal offenses are

“serious,” drug crimes—particularly those involving the distribution of heroin

and methamphetamine given the destruction these drugs have wrought on

communities across the country and the state of Wisconsin—pose a significant

risk to the community. Drug crimes that involve distribution of dangerous

drugs are exponentially more serious. And as the court notes, there is the

rebuttable presumption, which has not been erased, and which militates

against release. This factor weighs against finding that there is any condition or

combination of conditions that could reasonably ensure the safety of the

community.




                                         15

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 15 of 25 Document 134
      §3142(g)(2)—the weight of the evidence against the person

      The government sought the indictment based on a wiretap of several

phones, including the defendant’s cell phone. At the first detention hearing, the

government stated that law enforcement found in the defendant’s residence

marijuana, a pistol and $60,000 which neither the defendant nor his girlfriend

claimed. Dkt. No. 66. In its response to the motion to reconsider, the

government explained that the wiretap had intercepted calls to and from the

defendant’s cell phone for thirty days and that a wiretap on a charged

codefendant’s phone had captured the defendant’s voice. The government

stated that it had conducted controlled buys of drugs from coconspirators

following intercepted calls from the defendant to defendant Gonzalez in which

the two discussed meeting with their supplier. Dkt. No. 124 at 7. The

government reported that law enforcement had conducted surveillance of the

defendant meeting with coconspirators before the controlled buys and asserted

that while the phone calls were in code, it was clear that the defendant was

supplying drugs to others. Id. The government gives a couple of examples—the

defendant telling a suspected supplier that it was “good” and that he’d “broken

it down,” the defendant’s nephew calling the defendant looking for “one or two,”

then later calling to tell the defendant that the nephew had “three or four

stacks” to give the defendant. Id.

      The defendant argues that the idea that the defendant was using “code”

is simply speculation by law enforcement. He argues that no video shows him

buying drugs from anyone or selling drugs to anyone. The defendant’s


                                       16

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 16 of 25 Document 134
arguments miss the point. The indictment does not allege that the defendant

bought drugs or sold drugs. It alleges that he conspired with—agreed with—

other people to buy and sell drugs. The intercepted communications show a

relationship between the defendant and coconspirators. In combination with

the physical surveillance and the controlled buys, the intercepted

conversations show that the defendant interacted with coconspirators around

the time they were engaging in controlled buys of drugs. While the government

has not proven beyond a reasonable doubt that the defendant was speaking in

code, agents who investigate drug crimes are familiar with coded language (as

are prosecutors who prosecute such crimes and defense attorneys who defend

those accused of such crimes). At this stage of the case, the question is not

whether the government has proven beyond a reasonable doubt that the

defendant was talking about drugs when he spoke of “it” being “good” and

“breaking it down.” The question is whether all the evidence, considered

together, gives a strong indication that the defendant was conspiring with

others to sell drugs.

       The defendant questions the significance of the $60,000 cash found in

his residence. The $60,000 cash is significant in the context of the bigger

picture. In the fall of 2017, the defendant was released from federal prison after

serving over twelve years. After a short period of unemployment, he worked for

a month or so at Amazon making $1,300 a month, a month and a half or so at

Gear Wash where he made about $2,000 and a month and a half at Herbalife

where he made no money. Dkt. No. 44 at 2. The bond study indicates that in


                                        17

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 17 of 25 Document 134
June 2018—two years prior to his arrest—he began working for FJA

Christiansen where he reported making $1,800 per month—$21,600 a year,

presumably before taxes. Id. At the time of his arrest, he reported having

monthly expenses of $1,915 against a monthly income of $1,800, leaving him

with a negative monthly cash flow. 2 Id. Yet when he was arrested, there was

$60,000 in unaccounted-for cash in the residence. The defendant also

represented in his motion to reconsider that he “owns a house in the area.”

Dkt. No. 120 at 7. And he reported to pretrial services that he had $1,200 in a

bank account and $5,000 in stocks. Dkt. No. 44 at 2. Does the defendant’s

presence in a residence with $60,000 in cash—coupled with his ownership of a

house, $5,000 in stocks and $1,200 in a bank account—when his income is

insufficient to meet his monthly expenses prove beyond a reasonable doubt

that he was supplementing his income by conspiring to sell drugs? It does not.

But it is strong circumstantial evidence, combined with use of code and

conversations that appear to be about drugs occurring at the same time that

law enforcement is surveilling controlled buys.




2
  There is conflicting information in the bond study. On the first page, in the
box titled “Monthly Income” under the “Defendant” section, the report states,
“$3,120.00.” Dkt. No. 44 at 1. On page 2, in the “Employed/Unemployed
History” section, the report again indicates that the defendant’s monthly
income from FJA Christiansen was $3,120.00 monthly. Id. at 2. But under the
“Finances” heading on page 2, the defendant’s monthly income from “Salary” is
listed as $1,800. Id. Even if the defendant was making $3,120 per month at
FJA Christiansen and had $1,200 in disposable income leftover each month,
and even if he’d saved every penny of that disposable income, it would have
totaled only $28,920. It still would not explain the $60,000 in cash, and likely
would not explain the house and stocks.
                                       18

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 18 of 25 Document 134
      The defendant insists that the gun found in the residence was not his

and that he had no idea it was there. He dismisses the discovery of his

fingerprint on the cardboard gun case as insufficient to show that he handled

the gun. The government stated in its response to the motion to reconsider that

the cardboard gun case “clearly identified the firearm inside.” Dkt. No. 124 at

8. The government also stated that law enforcement found the gun case inside

“a larger box that concealed the contents.” Id. The defendant is correct that the

government has presented no evidence that he touched the gun inside the

case. But the defendant’s fingerprint on a box that identifies the item inside it

as a gun contradicts the defendant’s argument—and his girlfriend’s assertion—

that he had no idea that a gun existed. The defendant is no stranger to guns—

he has a prior conviction for being a felon in possession of a firearm. Dkt. No.

44 at 6. The implication that he would not have recognized the gun box does

not hold water. And the larger relevance to the court’s inquiry—the strength of

the evidence that the defendant was involved in a conspiracy to sell controlled

substances—lies in the fact that guns are tools of the drug trade.

      The court concludes that the evidence is relatively strong, and this

weighs against a finding that there is any condition or combination of

conditions that would assure the safety of the community.

      §3142(g)(3)(A)—the history and characteristics of the person

      The defendant has presented some evidence of his character—the

glowing letter from his boss at the roofing company and the letter from the

community organization indicating that the defendant donates his time to


                                        19

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 19 of 25 Document 134
helping others in the community. The bond study indicates that there is no

evidence that the defendant has any significant physical or mental health

conditions. Dkt. No. 44 at 3. The defendant has family ties—his girlfriend,

three adult children, his sister and his mother. Dkt. No. 120 at 7. He appears

to have lived in the area for most of his life when not in custody. The defendant

self-reported to pretrial services that while he has a history of drug use, it is

many years in the past (although the court notes there was marijuana found in

the residence at the time of his arrest). These factors weigh in favor of a finding

that there are conditions or combinations of conditions that could reasonably

ensure the defendant’s appearance and the safety of the community.

      But other §3142(g)(3)(A) factors land on the other side of the scale. While

the defendant had a full-time, lawful job prior to his arrest, the court has noted

that it did not seem to pay him enough to meet his expenses, or if it was, it did

not afford him enough disposable income to explain his assets. His ownership

of a house and stocks, cash in the bank and presence with $60,000 of

unexplained cash (the currency of drug dealing) indicate that he has resources

that cannot be explained by his lawful income. The defendant’s criminal history

is troubling. The defendant’s argument that he hasn’t incurred a new

conviction in fifteen years borders on disingenuous, given that he was in prison

from 2005 through the fall of 2017. That 2005 conviction was for the same type

of offense with which the defendant is charged here—conspiracy to possess

with intent to distribute cocaine and crack. Dkt. No. 44 at 6. That was a

significant conviction—the defendant originally was sentenced to 312 months—


                                         20

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 20 of 25 Document 134
twenty-six years—in 2005; changes in the law resulted in three sentence

reductions, to a final sentence of 162 months, or thirteen and a half years, still

a very significant penalty. Id. At the time the court sentenced the defendant on

the 2005 case, he had an undischarged term of imprisonment from another

federal conviction, a 2002 charge for being a felon in possession of a firearm,

for which he was sentenced to seventy months in custody. Id. at 5. Three years

prior to his arrest on that charge, the defendant was convicted of committing

battery to a police officer; earlier that same year, he was convicted of battery

after violating a nonviolent no-contact order. Id. at 4-5.

      Equally concerning is the court’s analysis of the §3142(g)(3)(B) factor,

which asks “whether, at the time of the current offense or arrest, the person

was on probation, on parole, or on other release pending trial, sentencing,

appeal, or completion of a sentence for an offense under Federal, State, or local

law.” The defendant began his supervised release on the 2005 case on October

26, 2017. Dkt. No. 44 at 6. The indictment alleges that this conspiracy began

in approximately May 2019—just over a year and a half later. There is more in

the defendant’s history that indicates that he is unlikely to comply with

conditions of release if he is not detained. When the defendant was convicted in

1998 of battery to a police officer, the state court imposed a sentence of two

years of prison but stayed that sentence and placed him on two years of

probation. Id. at 5. The court imposed that sentence in July 1999, but revoked

the probation in February of 2002 because the defendant absconded for

approximately two years and eventually was arrested on new charges. Id. Given


                                        21

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 21 of 25 Document 134
the timing, it appears those new charges may have been the federal felon-in-

possession charge in which he received the seventy-month sentence. Id. Also in

1998 the defendant was charged with bail jumping for violating the no-violent-

contact order. Id. at 4. This factor weighs heavily against a finding that there is

any condition or combination of conditions that would assure the defendant’s

appearance or the safety of the community.

      §3142(g)(4)—nature and seriousness of the danger to any person or the
      community posed by release

      The danger the defendant poses to the community if released is that he

will continue to do what he did before his 2005 conviction and what it appears

he has done for at least some of the time since his release—he will work with

others to put drugs on the streets of the community. In 2005, he was convicted

of conspiracy to distribute cocaine and crack. Now, he is alleged to have

conspired to distribute heroin, a drug far more lethal and destructive.

      While there are some factors under §3143(g)(3)(A) that weigh in favor of

release, the remaining factors all weigh in favor of a finding that there is no

condition or combination of conditions that would assure the safety of the

community. The court has not mentioned the fact that if convicted, the

defendant faces a mandatory minimum sentence of ten years in prison—close

to the amount of time he served on the 2005 conviction. While the defendant

does not present a risk of flight in the sense that he has family and ties to this

community, the penalty he faces is a powerful incentive to abandon those ties,

particularly for someone who has spent more of his adult life in prison than

outside it.
                                        22

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 22 of 25 Document 134
      The defendant also has argued that it may take years for this case to

resolve. Multi-defendant cases involving conspiracies that span months or

years are complex and often do take longer to resolve. The coronavirus

pandemic has caused delays in lawyers being able to visit their clients, in

clients being able to review their discovery, in courts being able to hold

hearings, and it appears that that logistical difficulty may be with us for some

time. But time to resolution is not a factor Congress has directed the court to

consider under §3143(g).

      The statute directs the court to consider whether there is any condition

or combination of conditions that would assure the defendant’s appearance

and the safety of the community. The defendant proposed in his motion to

reconsider that he live with his cousin or with Ms. Bautista, and argued that

the court could alleviate any concerns by requiring him to submit to location

monitoring. Dkt. No. 120 at 9. These conditions would neither assure the

defendant’s appearance nor the community’s safety. The defendant appears to

have been living with Ms. Bautista when he was arrested in a residence with

$60,000 which both claimed they did not own and a gun in a case with the

defendant’s fingerprint on it that Ms. Bautista claimed he knew nothing about.

The court does not have information about the defendant’s cousin, but location

monitoring would not prevent the defendant from conspiring with others to

distribute drugs; he could do that from anywhere, as evidenced by the fact that

much of the evidence in this case comes from recordings of phone

conversations. The defendant has not proposed that he put up property to


                                        23

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 23 of 25 Document 134
secure his release, and if he did, the court would question the source of the

funds to pay for that property.

      Finally, the defendant cited Fed. R. Crim. P. 32.1 as a basis for his

request for release. That rule governs revocation or modification of supervised

release. Section (a)(6) of the rule allows a magistrate judge to release or detain

a person pending further revocation proceedings and places the burden of

establishing by clear and convincing evidence that the person is not a risk of

flight or a danger to the community on the person seeking release. On March

30, 2006, Judge Barbara B. Crabb in the Western District of Wisconsin

sentenced the defendant to serve 312 months in custody, to run concurrently

with the undischarged term of imprisonment in his 2002 federal case. United

States v. Barragan, 19-cr-178 at Dkt. No. 1-1. On October 10, 2019—five

months before the alleged start of the conspiracy—this court granted a request

to transfer the defendant’s supervised release from the Western District to the

Eastern District. Id. at 2. While the government announced at the June 23,

2020 hearing that this court had issued a warrant in that case to act as a

detainer, (Dkt. No. 66 of the 2020 case, page 1), the court has not scheduled

any revocation proceedings in the 2005 case. But the court’s findings under

§3142(g) make clear that the defendant could not meet his burden for release

pending further revocation proceedings under Rule 32.1(a)(6).

      The court concludes that there is no condition or combination of

conditions that would assure the defendant’s appearance or the safety of the




                                        24

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 24 of 25 Document 134
community. There is clear and convincing evidence that the defendant poses a

danger to the community.

      The court GRANTS the defendant’s motion to reopen the detention

proceedings. Dkt. No. 131.

      The court DENIES the defendant’s request for an order releasing him on

conditions pending trial. Dkt. No. 131.

      Dated in Milwaukee, Wisconsin this 13th day of November, 2020.

                                     BY THE COURT:


                                     ______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                          25

    Case 2:20-cr-00088-PP-WED Filed 11/13/20 Page 25 of 25 Document 134
